DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 4/26/2022. No claims have been added. No claims have been canceled. Claims 1-20 are pending and an action is as follows.

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive.
The Applicant argues, regarding claim 1, the cited references fail to teach or suggest "determine that a first code block of the first transport block passed a cyclic redundancy check for the first code block", "determine that the first transport block failed a cyclic redundancy check for the first transport block", and "provide packet data from the first code block of the first transport block to a radio link control layer of the wireless device based at least in part on the first code block of the first transport block passing the cyclic redundancy check for the first code block". 
Applicant has carefully reviewed the cited references and respectfully submits that they describe nothing more than a typical CRC process where only entire transport blocks that pass are provided to the RLC layer, not the situation where a code block inside a failed transport block is provided to the RLC layer, as recited. 
For example, Campbell simply describes an iterative process where each code block's CRC is checked, followed by checking the transport block's CRC, and passing the entire transport block after the CRC is passed. See Figures 4A-4C and 5 and related descriptions. No discussion of a passed code block in a failed transport block is discussed, so it simply cannot address the claim as written. 

The Examiner has noted the Applicant’s arguments and offers the following response as all the required claimed features have be disclosed by Campbell. The rejection is proper as the claims, as recited, are mapped to the appropriate references which are cited below:
In the claims
determine that a first code block of the first transport block passed a cyclic redundancy check for the first code block [Campbell (the CRC (320) for a code block (such as 318) of the transport block 300 of Figures 3-4 are processed and the code block is decoded and the corresponding CRC for the code block is verified/passed ¶25)]; and
provide packet data from the first code block of the first transport block to a radio link control layer of the wireless device based at least in part on the first code block of the first transport block passing the cyclic redundancy check for the first code block (Campbell teaches that the decoded and verified data, such as the data block mentioned above, will be sent to the RLC of the UE based on the decoding/verification that occurs as illustrated in Campbell’s Figures 1-2 & 4).
As can be seen from the cited portion of the rejection, all required claim limitations above are suggested by the Campbell reference.

The Applicant argues, “Liang does not overcome this deficiency, and in fact, simply describes the typical process where a failed transport block means that the receiving device requests retransmission and then sends the entire passed block to upper layers when the retransmission occurs. See paragraph [0008]: "if passing the CRC check, outputting the TB information code in the TB data to a memory outside the baseband chip for invoking an upper layer protocol; if failing the CRC check, displaying that the reception of the TB data fails and closing the process." See also paragraph [0066]: "If there is one CB data failing the first check or the CB information codes of the service data fail the second check..., the reception of the service data fails...and the UE may discard all the CB information codes in CB data belonging to the TB data". There is no discussion of providing the code block's data to upper layers before the retransmission. 
Thus, neither references discuss the specific situation in the claim, and in fact teach the standard method where the entire TB block is discarded if any part of the TB block fails. 
Thus, for at least the above reasons, Applicant submits that the cited art fails to teach or suggest all the features and limitations of claim 1, and so claim 1, and those claims respectively dependent therefrom, are patentably distinct and non-obvious over the cited art, and are thus allowable. Independent claims 9 and 16 include novel limitations similar to those of claim 1, and so relevant ones of the above arguments apply with equal force to these claims. Accordingly, for at least the above reasons, claims 9 and 16, and those claims respectively dependent therefrom, are patentably distinct and non-obvious over the cited art, and are thus allowable. 

The Examiner has noted the Applicant’s arguments and offers the following response. The rejection is proper as the claims, as recited, are mapped to the appropriate references. The Applicant appears to be reading into the claim features which are not properly recited within the body of the claims as recited within the text. However, even if the claims recited the features argued by the Applicant in the cited portion of the Remarks recited above, the combination of references applied would require further claim amendments to be made by the Applicant to overcome the current combination of references and the Applicant would also need to show support for such amendments within the Specification or amend the claims as appropriate to tailor the claims language to comprise only the features that are supported by the Specification as filed.
Applicant also asserts that numerous other ones of the dependent claims recite further distinctions over the cited art. However, since the independent claims have been shown to be patentably distinct, a further discussion of the dependent claims is not necessary at this time.
The Examiner disagrees. The other associated claims are not allowable as the earlier mentioned parent claims are not allowable from which these claims depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. US 2013/0208600 (hereinafter Campbell), in view of Liang et al. US 2014/0189447 (hereinafter Liang).

Regarding claim 1, Campbell teaches an apparatus, comprising a processing element [Campbell ¶8, processor] configured to cause a wireless device [Campbell, Figure 1, ¶8 and ¶15, wireless UE] to: 
receive a first transport block via wireless communication, wherein the first transport block comprises a plurality of code blocks (reception of downlink data comprising a first transport block occurs via wireless radio interface of the wireless communication in steps 1-2 of Figure 2 as per ¶15-¶18, whereby the first transport block is described by Campbell as comprising a plurality of code blocks as shown in Figures 3-4 of Campbell and described in ¶21); 
determine that a first code block of the first transport block passed a cyclic redundancy check for the first code block [Campbell (the CRC (320) for a code block (such as 318) of the transport block 300 of Figures 3-4 are processed and the code block is decoded and the corresponding CRC for the code block is verified/passed ¶25)]; and
provide packet data from the first code block of the first transport block to a radio link control layer of the wireless device based at least in part on the first code block of the first transport block passing the cyclic redundancy check for the first code block (Campbell teaches that the decoded and verified data, such as the data block mentioned above, will be sent to the RLC of the UE based on the decoding/verification that occurs as illustrated in Campbell’s Figures 1-2 & 4). 
While Campbell does in fact teach that the transport block does have a corresponding CRC, it does not explicitly teach the limitation comprising to further determine that the first transport block failed a cyclic redundancy check for the first transport block.
 However, Liang teaches an apparatus to determine that the first transport block failed a cyclic redundancy check for the first transport block [Liang, ¶3-¶6 & ¶8-¶9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Campbell, indicating that a UE may receive transport blocks comprising code blocks and performing CRC checks for both the CB and TB are performed with the teachings of Liang, indicating that the TB may be determined to have failed its CRC check. The resulting benefit of the combination would have been the ability to reduce the chance of a missed failure to detect a properly decoded packet data.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Liang as applied to claim 1 above, and further in view of Vajapeyam et al. US 2016/0261382 (hereinafter Va).

Regarding claim 2, the combination of Campbell, in view of Liang teaches the apparatus of claim 1, wherein the processing element is further configured to cause the wireless device to: 
provide an indication that the packet data from the first code block is associated with a transport block that failed a cyclic redundancy check (Liang teaches wherein the there is an indication provided that the service data/packet data from the CB is associated with a TB that failed a CRC/check code [Liang, ¶3, ¶6 and ¶8; CB CRC and TB CRC are performed and if the TB CRC fails a retransmission for the failed service data (for the CB and TB association) instruction is produced (which notes the indication that the packet data from the first CB is associated with a TB CRC failure)]) but it does not explicitly teach that the indication is to the radio link control layer. 
However Va teaches wherein the indication is to the radio link control layer [Va, ¶63 (data of transport blocks that are unsuccessfully received are reported as an indication to the RLC entity)]. 
	It would have been obvious to one of ordinary skill in the art before the effective time of the invention to combine the teachings of Campbell, in view of Liang, indicating a CBs of a TB may be received and successfully CRC checked and decoded, with the teachings of Va, indicating that the data of TBs that are unsuccessfully received are reported to the RLC entity as an indication. The resulting benefit of the combination would have been the ability to assist in scheduling retransmissions of the unsuccessfully received data.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Liang as applied to claim 1 above, and further in view of LIU et al. US 2019/0182809 (hereinafter LIU).

Regarding claim 3, the combination of Campbell, in view of Liang teaches the apparatus of claim 1, wherein the packet data from the first code block comprises at least a portion of a first radio link control protocol data unit (Campbell, indicates that the flow of data through the protocol stack may comprise the RLC higher layer processed data flowing to the UL-SC module/CPRI which formulates the RLC processed data units into transport blocks [Campbell, ¶16], wherein the transport block may include a plurality of code blocks (CBs) [Campbell, ¶4 and ¶25]]), but it does not explicitly reference the data of the RLC module as the RLC PDU which is then processed through the MAC and PHYSICAL entities to create the code block comprising the RLC PDU.
However, LIU teaches wherein the packet data from the first code block comprises at least a portion of a first radio link control protocol data unit [LIU, Figures 2 and 7, ¶230-¶233]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Campbell, in view of Liang, indicating the communication of a transport block that comprises at least one code block further comprising data, with teachings of LIU, indicating that the data of the code block comprises at least a portion of a first RLC PDU. The resulting benefit of the combination would have been the ability to segment RLC PDUs for transmission over a wireless communication medium using a code block that is CRC checked to increase the reliability of wirelessly communicated RLC PDUs. 

Regarding claim 4, the combination of Campbell, in view of Liang and LIU teaches the apparatus of claim 3, wherein the processing element is further configured to cause the wireless device to: 
determine that a second code block of the first transport block passed a cyclic redundancy check for the second code block [Campball, Figure 5, 502 the transport block comprising a second code block (CB) is shown as the transport block comprising a plurality of code blocks in step 500, wherein the passing of the CRC of the second CB is the outcome of having verified the CRC of the second CB in the plurality of CBs at step 502]; and 
provide packet data from the second code block of the first transport block to a radio link control layer of the wireless device based at least in part on the second code block of the first transport block passing the cyclic redundancy check for the second code block [See Campbell Figure 4, wherein the second CB of the transport block once verified is sent to the RLC]. 

Regarding claim 6, the combination of Campbell, in view of Liang and LIU teaches the apparatus of claim 4, wherein the packet data from the second code block comprises at least a portion of a second radio link control protocol data unit [LIU Figure 7 (right side), shows that a second code block comprises at least a portion of a second RLC PDU.] 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Liang and LIU as applied to claim 4 above, and further in view of Zheng et al. WO 2018/033069 (hereinafter Zheng).

Regarding claim 5, Campbell, in view of Liang and LIU, teaches he apparatus of claim 4, while LIU makes it abundantly clear that the RLC PDUs are processed and encoded into several CBs, wherein at least one of the CBs is considered a second CB as per Figures 2 and 7 of LIU, but it does not teach wherein the packet data from the second code block comprises at least a portion of the first radio link control protocol data unit.
However, Zheng teaches wherein the packet data from the second code block comprises at least a portion of the first radio link control protocol data unit [Abstract, “a transmission apparatus receives target RLC protocol data units (PDU), and performs network encoding on the target RLC PDUs to obtain at least one network code block”, wherein the Examiner considers the principle of the at least one network code block (CB) serving to show that a second CB as shown above in LIU, Figures 2 and 7 as indicated earlier, may be configured in size and multiplexed such that that second CB comprises more than one RLC PDU as indicated by LIU2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Campbell, in view of Liang and LIU indicating the communication of a transport block that comprises at least one code block further comprising data, with teachings of Zheng, indicating that the data of the second code block comprises at least a portion of the first RLC PDU. The resulting benefit of the combination would have been the ability to segment RLC PDUs for transmission over a wireless communication medium using a code block that is CRC checked to increase the speed and reliability of wirelessly communicated RLC PDUs. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Liang as applied to claim 1 above, and further in view of Shin et al. US 2009/0313516 (hereinafter Shin).

Regarding claim 8, the combination of Campbell, in view of Liang teaches the apparatus of claim 1, wherein the processing element is further configured to cause the wireless device to: 
provide transport blocks (first and subsequent TBs) to the RLC layer of the wireless device [Campbell,  Figures 1-2 and 4 (the decoded and CRC verified transport block is sent to the RLC as illustrated in the figures)], but it does not explicitly recite the reception of a second transport block received subsequent to the first transport block.
However, Shin teaches the device is to receive a second transport block via wireless communication, wherein the second transport block is received subsequent to the first transport block [Shin, ¶26-¶29 (Using a HARQ based retransmission of CRC failed CBs of a first/original TB, the second set of CBs which are retransmitted as a second TB starting with the CBSIRT point, interpreted as the second transport block)]; 
determine that the second transport block passed a cyclic redundancy check for the second transport block [Shin, ¶29 (the retransmitted TB comprising a retransmission of the CRC failed CBs of the first/original TB are received, decoded, and their CRCs pass resulting in the verification of successful reception and decoding)]; 
wherein the packet data from the second transport block comprises duplicate packet data with respect to the packet data from the first code block of the first transport block [Shin, ¶27-29 (the CBs of the retransmission comprise a retransmission of the CRC failed CBs of the first/original TB and are therefore interpreted as duplicates packet data with respect to the packet data from the first CB of the first TB)]; and 
discard the packet data from the first code block of the first transport block at the radio link control layer based at least in part on the second transport block having passed the cyclic redundancy check for the second transport block [Shin, ¶29 (once the CBs of the retransmitted TB pass the CRC check, the prior failed CBs of the original TB are discarded by the process of being not being applied to the buffer in memory with the decoded CBs for the TB that are passed and to be acknowledged for successful decoding by the receiver.)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Campbell, in view of Liang indicating the communication of a transport block that comprises code blocks further comprising data, with teachings of Shin, indicating that the data of some of the code blocks may not be successfully received and may be subject to a retransmission, whereby a second transport block comprising a second set of CBs is received and successfully decoded and further used to replace the packet data of the unsuccessfully decoded first transport block which will have its unsuccessful CBs discarded with the replacement process. The resulting benefit of the combination would have been the ability to segment data sent over a wireless communication medium using a transport block comprising code blocks that are CRC checked and retransmitted in subsequent TBs if the CRC check fails so as to replace the failed CBs to result in an increase the speed and reliability of wirelessly communicated data.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai Kannan et al. US 2016/0233999 (hereinafter Chen), in view of Campbell and Liang.

Regarding claim 9, Chen teaches a wireless device (UE 115), comprising: 
at least an antenna [Chen, Figure 9, 940]; 
a radio (transceiver) operably coupled to the antenna [Chen, Figure 9]; and 
a processing element (processor) operably coupled to the radio [Chen, Figure 9]; 
wherein the wireless device is configured to: 
receive a transport block via wireless communication, wherein the transport block comprises a plurality of code blocks [Chen, ¶52 and ¶63 (received transport block (TB) comprises subunits known as code blocks (CBs)]; 
determine that a subset of the plurality of code blocks passed code block cyclic redundancy checks [Chen, ¶63 ¶71-¶73 (CRCs of CBs are checked to determine if the CBs are received and decoded free from error)]; 
but it does not explicitly teach the limitation comprising determine that the transport block failed a transport block cyclic redundancy check; and 
provide packet data from the subset of the plurality of code blocks that passed code block cyclic redundancy checks to a radio link control layer of the wireless device based at least in part the code block cyclic redundancy checks (Campbell teaches that the decoded and verified data, such as the data block mentioned above, will be sent to the RLC of the UE based on the decoding/verification that occurs as illustrated in Campbell’s Figures 1-2 & 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chen, indicating a wireless device for receiving TBs comprising CBs that are subjected to a CB CRC check, with the teachings of Campbell, indicating that the CBs that passed the CRC check may be provided to the RLC entity. The resulting benefit of the combination would have been the ability to recover data reconstructed from the RLC PDU formed from the CBs.
While Campbell does in fact teach that the transport block does have a corresponding CRC, it does not explicitly teach the limitation comprising to further determine that the first transport block failed a cyclic redundancy check.
 However, Liang teaches an apparatus to determine that the first transport block failed a cyclic redundancy check[Liang, ¶3-¶6 & ¶8-¶9].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chen, in view of Campbell, indicating a wireless device for receiving TBs comprising CBs that are subjected to a CB CRC check, with the teachings of Liang, indicating that the TB is also subjected to a TB CRC check to determine if the data has been successfully received and decoded. The resulting benefit of the combination would have been the ability to reduce the chance of a missed failure to detect a properly decoded packet data.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Campbell and Liang as applied to claim 9 above, and further in view of Vajapeyam et al. US 2016/0261382 (hereinafter Va).

Regarding claim 11, the combination of Chen, in view of Campbell and Liang teaches the wireless device of claim 9, wherein the wireless device is further configured to: 
provide an indication that the packet data from the subset of the plurality of code blocks is associated with a transport block that failed a cyclic redundancy check (Liang teaches wherein the there is an indication provided that the service data/packet data from the CBs is associated with a TB that failed a CRC/check code [Liang, ¶3, ¶6 and ¶8; CB CRC and TB CRC are performed and if the TB CRC fails a retransmission for the failed service data (for the CB and TB association) instruction is produced (which notes the indication that the packet data from the first CB is associated with a TB CRC failure)]) but it does not explicitly teach that the indication is to the radio link control layer. 
However Va teaches wherein the indication is to the radio link control layer [Va, ¶63 (data of transport blocks that are unsuccessfully received are reported as an indication to the RLC entitiy)]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chen, in view of Campbell and Liang, indicating the the providing of instruction, serving as an indication, that the CBs is associated with a TB that has failed the CRC check, with the teachings of Va, indicating that the indication is reported to the RLC entity. The resulting benefit would have been the ability to assist the RLC in the early detection of errors and ordering/reassembly of data units.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Campbell and Liang as applied to claim 9 above, and further in view of Iyer et al. US 2017/0366311 (hereinafter Iyer).

Regarding claim 13, the combination of Chen, in view of Campbell and Liang teaches the wireless device of claim 9, wherein the wireless device is further configured to: determine that the subset of the plurality of code blocks that passed code block cyclic redundancy checks comprise one or more media access control layer control elements; determine not to act on the one or more media access control layer control elements based at least in part on the transport block having failed the transport block cyclic redundancy check [Liang teaches wherein the CBs must pass a CRC check, wherein the CBs, and the decoded CBs are not to be acted on for further processing unless the TB CRC check also passes [Liang, ¶56-¶59].], 
but it does not explicitly teach wherein the CBs comprise MAC CEs as taught by Iyer [Iyer, ¶285-¶286 (CBs may comprise MAC CEs)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chen, in view of Campbell and Liang, indicating that unless the CBs pass their respective CRC check and their TB passes its TB CRC check, they will not be passed to higher layers for processing, with the teachings of Iyer, indicating that the CBs comprise MAC CEs. The resulting benefit would have been the ability to assist the MAC layer in early detection and receiving proper control information for the corresponding communication.

Regarding claim 14, the combination of Chen, in view of Campbell and Liang teaches the wireless device of claim 9, wherein the wireless device is further configured to: determine that the subset of the plurality of code blocks that passed code block cyclic redundancy checks comprise one or more media access control layer control elements; determine to act on the one or more media access control layer control elements based at least in part on the one or more media access control layer control elements being comprised in the subset of the plurality of code blocks that passed code block cyclic redundancy checks [Liang teaches wherein the CBs must pass a CRC check, and the decoded CBs  are acted upon based on a successful reception and decoding [Liang, ¶56-¶59].], 
but it does not explicitly teach wherein the CBs comprise MAC CEs as taught by Iyer [Iyer, ¶285-¶286 (CBs may comprise MAC CEs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chen, in view of Campbell and Liang, indicating that if the CBs pass their respective CRC check and their TB passes its TB CRC check, their information will be processing, with the teachings of Iyer, indicating that the CBs comprise MAC CEs. The resulting benefit would have been the ability to assist the MAC layer in early detection and receiving proper control information for the corresponding communication.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Liang and LIU.

Regarding claim 16, Campbell teaches a method, comprising: 
by a wireless device (UE) [Campbell, Figure 1 and ¶8 and ¶15 (wireless UE)]: 
receiving a transport block via wireless communication, wherein the transport block comprises a plurality of code blocks [Campbell, (reception of downlink data comprising a first transport block occurs via wireless radio interface of the wireless communication in steps 1-2 of Figure 2 as per ¶15-¶18, whereby the first transport block is described by Campbell as comprising a plurality of code blocks as shown in Figures 3-4 of Campbell and described in ¶21)]; 

determining that a subset of the plurality of code blocks passed code block cyclic redundancy checks [Campbell (the CRC (320) for code blocks (such as  CBs 318, 322 and 342) of the transport block 300 of Figures 3-4 are processed and the code blocks are decoded and the corresponding CRC for the code blocks are verified/passed ¶25)]; 
determining that the subset of the plurality of code blocks that passed code block cyclic redundancy checks comprise at least one radio link control protocol data unit and providing the at least one radio link control protocol data unit to a radio link control layer of the wireless device [Campbell, Figure 4, ¶16 & ¶20 determining that the CBs that are CB CRC verified are sent to the RLC of the UE to be processed by the RLC as they are collectively data of the RLC PDU]; but it does not explicitly teach the limitation of determining that the transport block failed a transport block cyclic redundancy check; and wherein the data of the RLC PDU is a complete RLC PDU determined from the decoded code blocks.
However, Liang teaches determining that the first transport block failed a cyclic redundancy check for the first transport block [Liang, ¶3-¶6 & ¶8-¶9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Campbell, indicating that a UE may receive transport blocks comprising code blocks and performing CRC checks for both the CB and TB are performed with the teachings of Liang, indicating that the TB may be determined to have failed its CRC check. The resulting benefit of the combination would have been the ability to reduce the chance of a missed failure to detect a properly decoded packet data.
But it does not teach wherein the data of the RLC PDU is a complete RLC PDU determined from the decoded code blocks.
LIU teaches wherein the data of the RLC PDU is a complete RLC PDU determined from the decoded code blocks (the (de)coded CBs are set to be comprise at least one RLC PDU (a target RLC PDU) [LIU, Figure 6-7]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Campbell, in view of Liang, indicating the communication of a transport block that comprises at least one code block further comprising data, with teachings of LIU, indicating that the data of the code block comprises at least a portion of a first RLC PDU. The resulting benefit of the combination would have been the ability to segment RLC PDUs for transmission over a wireless communication medium using a code block that is CRC checked to increase the reliability of wirelessly communicated RLC PDUs. 

Regarding claim 17, Campbell, in view of Liang and LIU teaches the method of claim 16, wherein if the subset of the plurality of code blocks that passed code block cyclic redundancy checks comprise a partial radio link control protocol data unit, packet data associated with the partial radio link control protocol data unit is not provided to the radio link control layer of the wireless device [LIU, Figure 6-7 (As mentioned above the CBs comprise a RLC PDU as shown in LIU Figure 6-7, wherein the RLC PDU is comprised of at least a partial RLC PDU) (Accordingly, Campbell teaches that all of the CBs must be received and decoded successfully before being forwarded to the RLC [Campbell, Figure 4, ¶16 & ¶20]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Liang and Liu as applied to claim 16 above, and further in view of Va.




Regarding claim 19, the combination of Campbell, in view of Liang and Liu teaches the method of claim 16, further comprising: 
providing an indication that at least one complete radio link control protocol data unit is associated with a transport block that failed a cyclic redundancy check (Liang teaches wherein the there is an indication provided that the packet data associated with the CB is associated with a TB that failed a CRC/check code [Liang, ¶3, ¶6 and ¶8; CB CRC and TB CRC are performed and if the TB CRC fails a retransmission for the failed service data (for the CB and TB association) instruction is produced (which notes the indication that the packet data from the first CB is associated with a TB CRC failure)]) but it does not explicitly teach that the indication is to the radio link control layer. 
However Va teaches wherein the indication is to the radio link control layer [Va, ¶63 (data of transport blocks that are unsuccessfully received are reported as an indication to the RLC entity)]. 
	It would have been obvious to one of ordinary skill in the art before the effective time of the invention to combine the teachings of Campbell, in view of Liang and Liu, indicating a CBs of a TB may be received and successfully CRC checked and decoded, with the teachings of Va, indicating that the data of TBs that are unsuccessfully received are reported to the RLC entity as an indication. The resulting benefit of the combination would have been the ability to assist in scheduling retransmissions of the unsuccessfully received data.

Allowable Subject Matter
Claims 7, 10, 12, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/Primary Examiner, Art Unit 2467